 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

PROMISSORY NOTE

 

TWD $53,238,851

 

Dated: October 29, 2013

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
October 29, 2013, Green Forest Management Consulting Inc. promises to pay the
sellers of certain lots of land in Xinpi Township, Pingtung County 925, Taiwan
(R.O.C.), Yu Chien-Yang and Da Chuang Business Management Consulting Co., Ltd.
(together, the “Xinpi Land Sellers”) the sum of Fifty Three Million Two Hundred
Thirty Eight Thousand Eight Hundred Fifty One New Taiwan Dollars (TWD
$53,238,851). Each of the Xinpi Land Sellers’ ownership interests in this
Promissory Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Xinpi Land Sellers on or before December 31, 2013
according to the instructions of the Xinpi Land Sellers.

 

  Green Forest Management Consulting Inc.             By: /s/ Chiang Yu-Chang  
    Chiang Yu-Chang       Chairman of the Board       Green Forest Management
Consulting Inc.       Rm. B302C, 3F.-2, No. 185, Kewang Rd.       Longtan
Township, Taoyuan County 325       Taiwan (R.O.C.)  

 

 

 

 

Annex A

 

PROMISSORY NOTE HOLDERS

 



Note Holder  Land Lot #  Total Area of
Registered Land (m2)   Value of Interest (TWD)  Yu Chien-Yang  1075, 1076, 1080,
1083, 1090   21,334.99 m2   TWD $38,723,007                 Da Chuang Business
Management Consulting Co., Ltd.  1043, 1044-1, 1044-4, 1083-1, 1083-2, 1084,
1088-1   7,997.71 m2   TWD $14,515,844                    Total:   29,332.7 m2  
TWD $53,238,851 





 

 

 

